Citation Nr: 0029273	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to February 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1998, from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2000, the Board remanded this matter for the purpose 
of scheduling a videoconference hearing to be held before a 
Veterans Law Judge at the RO.  This matter is now returned to 
the Board.


REMAND

The veteran contends that he is entitled to service 
connection for a low back disability.  He asserts that he 
injured his back in an accident during active duty that also 
resulted in a fractured tailbone.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case a second time in order to 
schedule a hearing before a Veterans Law Judge at the RO.  
The veteran initially indicated that he desired a hearing 
before a Veterans Law Judge in Washington, DC in his VA Form 
9, Substantive Appeal of July 1998.  Subsequently, he 
withdrew this request, and submitted a request for a 
videoconference hearing before a Veterans Law Judge at the 
RO.  By decision of May 2000, the Board remanded this matter 
to afford the scheduling of such a hearing.  A 
videoconference hearing was scheduled for July 25, 2000; the 
veteran failed to report.  

The veteran filed a motion to reschedule the videoconference 
hearing, which was granted by this Veterans Law Judge in 
September 2000.  The veteran again failed to report to a 
videoconference hearing on October 24, 2000.  On October 25, 
2000, he submitted a request for a Travel Board hearing 
before a Veterans Law Judge, and asserted that this was the 
type of hearing he truly desired.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)






		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



